 

Case 8:15-cv-03063-PWG Document 39-1 Filed 01/24/19 Page 1 of 3

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

JUAN FLORES, et al.,
Plaintiffs

v. Civil Case No. 429401-V

ENVIRONMENTAL TRUST
SOLUTIONS, INC., et al.,

Defendants

+ % ee Fe eH He  &

*
Rae kR KERR KK KKK RRR KKK KKK KKK KRKEKKR KR KERR KKE KKK KEKE KK KEK HK

NOTICE OF APPEAL
Notice is hereby given that the Defendants, BODGER JOHNSON, individually, GBOMAI
BESTMAN-JOHNSON, individually, and ENVIRONMENTAL TRUST SOLUTIONS, INC. in
the above-captioned case hereby, respectfully, appeal to the Court of Special Appeals from an

order denying Defendants’ Motion to Dismiss/Quash the Plaintiffs’ Writ of Garnishment entered

on February 27, 2018.

Respectfully Submitted:

Dated: 03/29/2018 Drr Ons

Deddeh Ansumana Jones, Esq.
P.O. Box 30141
Washington, DC 20030

53 Email: deddeh.jones@gmail.com
oe Tel.: (202) 695-2035

oe Fax: (202) 478-2817

S 38

o 5° Counsel for Appellants

@l

ac.

<<

=

Clerk ct the
Montcomery
Case 8:15-cv-03063-PWG Document 39-1 Filed 01/24/19 Page 2 of 3

CERTIFICATE OF SERVICE
I HEREBY CERTIFY on this day, March 29, 2018, a copy of the foregoing NOTICE OF
APPEAL was served by first-class U.S. mail, postage prepaid, to Counsel for the Plaintiffs, at the

following address:

Mr. Ken C. Gauvey, Esq.

The Law Office of Ken C. Gauvey
201 N. Charles Street, Suite 1110
Baltimore, MD 21201

Email: kgauvey@gauveylaw.com
Tel.: (410) 346-2377

Fax: (410) 487-1154

 

P.O. Box 30141

Washington, DC 20030

Email: deddeh.jones@gmail.com
Tel.: (202) 695-2035

Fax: (202) 478-2817

Counsel for Appellants
Case 8:15-cv-03063-PWG Document 39-1 Filed 01/24/19 Page 3 of 3

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY. MARYLAND

JUAN FLORES, ET AL
Plaintiffs
vs.

ENVIRONMENTAL TRUST
SOLUTIONS, INC., ET AL

Civil.Case No.: 429401-V

Defendants

oO ;
6 ee ee
ig

 

’

Upon consideration of the Defendants, BODGER JOHNSON, individually,
GBOMAI BESTMAN-JOHNSON, individually, and ENVIRONMENTAL TRUST
SOLUTIONS, INCS’, Motion to Dismiss/Quash the Plaintiffs Writ Of Garnishment on
Property Other than Wages dated October 30, 2017 or iri the alternative respectfully request
that this Honorable Court stay the Writ Of Gainishment on Property Other than Wages dated
October 30, 2017, until after the United States District Court for the District of Maryland
rules on Defendants’ Motion to Vacate all the Default Judgments entered against all three,
(3), Defendants., any opposition/answer/reply thereto and the record ‘herein, it is

this 2. \ “A of [= Fda OS ame 2019,
oats’ Motion 1s deaced

   

 

THIS IS 4 FROPER.Q ORDER

. FEB 27 2018
OEE ES Clerk of the Circuit Court
Montgomery County, Md.

   
